Citation Nr: 0606944	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emphysema, to 
include as due to exposure to asbestos.

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as due to exposure to asbestos.  

3.  Entitlement to service connection for cancer of the 
larynx, secondary to service-connected perforated right 
tympanic membrane.  

4.  Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the service connection 
claims sought on appeal.  

The case is also before the Board from a July 2002 decision 
denying non-service-connected pension.  The Board finds that 
a statement received by the RO in July 2002 is a timely 
notice of disagreement (NOD) with the July 2002 decision.  38 
C.F.R. § 3.324 (2005).  

The issue of entitlement to non-service-connected pension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran's emphysema is related to his active duty, to include 
exposure to asbestos, nor may it be so presumed. 

2.  The competent medical evidence does not show that the 
veteran's CAD is related to his active duty, to include 
exposure to asbestos, nor may it be so presumed. 

3.  The competent medical evidence does not show that the 
veteran's cancer of the larynx is related to his service or a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for emphysema, to include as due to 
exposure to asbestos, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  Service connection for CAD, to include as due to exposure 
to asbestos, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  Service connection for cancer of the larynx, secondary to 
service-connected perforated right tympanic membrane, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 2003; a 
rating decision in August 2001; and a statement of the case 
in April 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran contends that his emphysema and CAD are the 
result of active duty, including exposure to asbestos.  He 
claims that his cancer of the larynx is a result of his 
service-connected perforated right tympanic membrane.  

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2005).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Emphysema and CAD

There are no special legal provisions regarding claims for 
service connection for asbestos-related disease. However, VA 
has provided adjudicators with some guidelines in addressing 
claims involving asbestos exposure, as set forth in Veterans 
Benefits Administration Manual M21-1, Part VI, paragraph 
7.21.  The manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed. Inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestos requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.

In reviewing claims for service connection, it must be 
determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre- service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet.App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 (2000).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for emphysema or CAD, 
to include as a result of exposure to asbestos, on a direct 
or presumptive basis.  

The post-service medical records are negative for either 
condition within one year of the veteran's separation from 
service.  Thus, presumptive service connection is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  

With respect to service connection on a direct basis, the 
appellant contends that he was exposed to asbestos during his 
service in 1957 at a warehouse in Bainbridge, Maryland, and 
while on board the USS Princeton and the USS Kearsarge.  The 
Board finds that his contentions regarding in-service 
exposure to asbestos are plausible.  There is no evidence 
contradicting his assertions as to his service assignments.  
His DD 214 provides that he was in the Navy with over 11 
months of sea or foreign service.  His discharge was effected 
on the USS Kearsarge.  Although there is nothing in the 
veteran's service records to document his description of 
asbestos exposure in service, his assertions may be 
consistent with his service duty.  Thus, the Board will, for 
the purposes of the present decision, examiner the veteran's 
claim as though the veteran was exposed to asbestos in 
service.  McGinty v. Brown, 4 Vet. App. 428 (1993).

Nevertheless, the veteran's service medical records are 
negative for asbestosis or emphysema.  April and October 1957 
chest X-rays were negative.  An April 1958 X-ray, conducted 
to rule out chronic lung disease, found that the veteran had 
some increase in marking in the right lower lobe that could 
suggest bronchiectasis.  The veteran was given a December 
1958 consultation to rule out chronic lung disease.  On 
physical examination, the veteran's chest was clear.  X-rays 
were ordered.  No diagnosis was provided.  While the veteran 
complained of shortness of breath on his April 1959 
separation report of medical history, two different 
separation medical examinations conducted in April 1959 found 
that all pertinent clinical examinations were normal and 
identified no defects or diagnoses.  A chest X-ray conducted 
in connection with one of the exams was negative.

Post-service VA treatment reports show that the veteran does 
have CAD and emphysema.  They provide no competent medical 
evidence, however, of either condition within many years of 
the veteran's separation from service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim. See generally Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Further, there is no competent medical evidence linking 
either condition to his service, medical findings in his 
service medical records, or asbestos exposure during service.  

The Board recognizes the veteran's own assertions as to such 
a relationship between asbestos exposure and his current 
emphysema and heart disease.  On the other hand, in 
connection with an earlier claim for service connection for 
emphysema and CAD based on a different theory of entitlement, 
the veteran related that he began smoking cigarettes in the 
Navy and that this smoking resulted in his emphysema and 
heart disease.  Regardless, as a layperson the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as one relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu, supra.  As a result, his assertions do not 
constitute competent medical evidence that his current 
emphysema and CAD are the result of exposure to asbestos 
during active duty.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application and 
service connection for emphysema and CAD must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Cancer of the Larynx

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2005).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for cancer of the 
larynx, on either a direct or secondary basis.  

The veteran's service medical records show that he complained 
of a sore throat and one day's loss of the voice in June 
1958.  His pharynx was mildly inflamed.  He improved after 
bedrest, aspirin, and gargling.  There is no evidence of 
cancer of the larynx.  

Post-service VA treatment reports show that the veteran does 
have cancer of the larynx.  They provide no evidence of the 
condition within many years of the veteran's separation from 
service.

There is no competent medical evidence of record linking the 
condition to his service or to his service-connected 
perforated right tympanic membrane.  Nor is there evidence of 
it within many years of the veteran's separation from 
service.  Again, a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson, supra.

Further, there is no competent medical evidence linking the 
condition to the veteran's service or service-connected 
perforated right tympanic membrane.  The Board recognizes the 
veteran's own assertions as to a relationship between his 
service-connected perforated right tympanic membrane and his 
cancer of the larynx.  The veteran's own lay assertions do 
not constitute competent medical evidence that his current 
cancer of the larynx is related to his service-connected 
perforated right tympanic membrane.  Espiritu, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for cancer of the larynx must be denied.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for emphysema, to include as due to 
exposure to asbestos, is denied.

Service connection for CAD, to include as due to exposure to 
asbestos, is denied.

Service connection for cancer of the larynx, secondary to 
service-connected perforated right tympanic membrane, is 
denied.




REMAND

As noted in the introduction to the above decision, the 
veteran submitted a timely NOD to the RO's July 2002 decision 
denying non-service-connected pension.  The record does not 
reflect that VA issued a statement of the case on this claim.  
As the veteran has entered a notice of disagreement, and has 
not otherwise withdrawn the issue in writing, the Board is 
required to remand the claim for the issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

In addition, VA has not provided the veteran adequate notice 
as to the information and evidence necessary to substantiate 
this claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In view of the foregoing, the Board finds that this case must 
be REMANDED for the following action:

1.  Provide the veteran and his 
representative with a statement of the 
case regarding the claim for entitlement 
to non-service-connected pension.  Ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully satisfied.  See 
also 38 C.F.R. § 3.159.  Attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  Provide the appellant 
written notification specific to his 
claim for non-service-connected pension 
of the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to the claim.

2.  Provide the veteran the appropriate 
amount of time in which to submit a 
substantive appeal.  If the veteran 
perfects his appeal of this issue, the 
appeal should be returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


